Mb. Justice Wole,
concurring.
When a matter of taxes is concerned the debtor should be given an opportunity to pay them in the original demand. *851The failure to do so, however, in my opinion did not annul the mortgage proceeding in this case. At the most, if no such taxes were due, the debtor might recover them, perhaps even against the purchaser. I do not think that the mortgage proceeding should he annulled for this relatively small defect and I agree with the Court that the error, if any, was harmless. As said in the majority opinion, the contract provided for the payment of taxes and their recovery in this case did not prejudice the debtor. In Gutiérrez v. Longpré, decided March 16, 1933, ante, p. 643, we were perhaps a little more doubtful of the effect of a failure to include the taxes in the original demand but here, as there, no prejudice arose.